Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-39 of U.S. Patent No. 11268364 (i.e. parent case). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are fully encompassed by the broader claims in the parent case.  For the current application, the applicant has simply narrowed the scope of Independent claims 29 and 43 by adding the claim embodiment “wherein said created heat and/or pressure is used to A) activate a downhole device; B) enhance fracture conductivity by extending fractures and/or increasing fractures; C) remove asphaltenes and/or paraffins; D) cause proppant to move into well fissures; E) cause fluidization of proppant to reduce or prevent dune formation by said proppant in said well or geologic formation; F) modify formation-fracture interfaces; G) break and/or clear gels in said well or geologic formation; H) clear debris and fines in said well or geologic formation; I) increase or accelerate wellbore fluid flows in said well or geologic formation; J) agitate and/or resuspend proppant in said well or geologic formation; and/or K) increase pressure in said well or geologic formation.”

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
	Claims 29-49 would be allowed if a Terminal Disclaimer is filed and approved in order to overcome the nonstatutory double patenting rejections provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Moorehead (U.S Patent 7,455,112) – discloses reactive composites that include a reactive core including a reactive material that reacts with a wellbore fluid to generate heat and/or gas.  The reactive composites contain an oxide and/or oxidizer (Abstract; Col 3, lines 10-35; Col 5, lines 27-67).
	Still (U.S Patent 7,166,560) – discloses a protective coating, organic compound or a binder that delays and/or inhibits said reaction of said reactive material with said wellbore fluids (Abstract; Col 2, lines 55-67; Col 5, lines 52-67).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674